15-1786
McGowan v. United States
                                               

                        UNITED STATES COURT OF APPEALS 

                                 FOR THE SECOND CIRCUIT                          

                                     _______________                   

                                    August Term, 2015 

                 (Argued: March 2, 2016               Decided: June 7, 2016) 

                                    Docket No. 15‐1786 

                                     _______________                             
 
                                  DANIEL MCGOWAN, 
                                              
                                   Plaintiff‐Appellant, 
                                              
                                         —v.— 
                                              
       UNITED STATES OF AMERICA, TRACY RIVERS, Residential Reentry Manager, 
                                              
                                  Defendants‐Appellees, 
                                              
      CORE SERVICE GROUP, INC., COMMUNITY FIRST SERVICES, INC., GRACE TERRY, 
      Facility Director, MASSIEL SURIEL, Case Manager, UNKNOWN UNITED STATES 
                                      MARSHALS, 
                                              
                                      Defendants.1



1    The Clerk of the Court is directed to amend the caption to conform to the above.

                                              1 
 
                                    _______________                      

B e f o r e:  

                 KATZMANN, Chief Judge, SACK and LOHIER, Circuit Judges.  

                                    _______________  

       Appeal from a final judgment, entered on April 7, 2015, in the United 
States District Court for the Eastern District of New York (Cogan, J.), dismissing 
plaintiff Daniel McGowan’s complaint. McGowan alleged that, while serving a 
federal sentence of incarceration, he was placed in solitary confinement for 
approximately twenty‐two hours in retaliation for publishing an article online. 
As relevant here, he asserted claims for violation of his First Amendment rights 
against Tracy Rivers, a Bureau of Prisons employee, under Bivens v. Six Unknown 
Named Agents, 403 U.S. 388 (1971), and for false imprisonment and negligence 
against the United States under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. 
§§ 1346(b), 2671–2680.  
       We hold that: (1) Rivers is entitled to qualified immunity from McGowan’s 
Bivens claim because the asserted First Amendment right was not clearly 
established at the time of the challenged conduct; and (2) the district court lacked 
subject‐matter jurisdiction of McGowan’s FTCA claims because they have no 
private analogue. Accordingly, we AFFIRM the judgment of the district court.  

                                    _______________                      
 
    ALEXANDER A. REINERT, New York, NY (David B. Rankin, Rankin & Taylor 
            PLLC, New York, NY, on the brief), for Plaintiff‐Appellant. 
                                           
    ELLIOT M. SCHACHNER, Assistant United States Attorney (Varuni Nelson, 
 Assistant United States Attorney, on the brief), for Robert L. Capers, United States 
  Attorney for the Eastern District of New York, Brooklyn, NY, for Defendants‐
                                     Appellees. 
              
                                 _______________                          
                 
                                           2 
PER CURIAM: 

       Plaintiff Daniel McGowan appeals from a judgment of the United States 

District Court for the Eastern District of New York (Cogan, J.), entered on April 

7, 2015, dismissing his complaint. As relevant here, McGowan asserted claims for 

violation of his First Amendment rights under Bivens v. Six Unknown Named 

Agents, 403 U.S. 388 (1971), and for false imprisonment and negligence under the 

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671–2680. The district 

court dismissed McGowan’s Bivens claim on the ground that there is no private 

right of action for violation of a federal prisoner’s First Amendment rights. It 

dismissed McGowan’s false imprisonment claim for failure to state a claim upon 

which relief may be granted and dismissed his negligence claim for lack of 

subject‐matter jurisdiction. We affirm the dismissal of McGowan’s negligence 

claim for lack of subject‐matter jurisdiction, and we affirm the dismissal of his 

remaining claims on alternative grounds.  

                                   BACKGROUND 

      On June 4, 2007, following his conviction in the United States District 

Court for the District of Oregon on multiple counts of arson, attempted arson, 

and conspiracy to commit arson, McGowan was sentenced principally to eighty‐



                                          3 
four months’ incarceration. On December 11, 2012, he was transferred to 

Brooklyn House Residential Reentry Center (“RRC”) to serve the remainder of 

his sentence. McGowan alleges that, at Brooklyn House RRC, he received daily 

work passes, which allowed him to maintain full‐time employment as a 

receptionist, and enjoyed privileges such as weekend home visits, unrestricted 

use of the internet, a shopping pass, and the opportunity to apply to attend social 

events.  

      On April 1, 2013, McGowan published an article on the Huffington Post 

website under his own byline. See Daniel McGowan, Court Documents Prove I was 

Sent to a Communications Management Unit (CMU) for my Political Speech, 

Huffington Post (Apr. 1, 2013, 8:36 AM), http://www.huffingtonpost.com/daniel‐

mcgowan/communication‐management‐units_b_2944580.html. In the article, 

McGowan asserted that, while serving his federal sentence, he had been placed 

in a highly restrictive Communication Management Unit in retaliation for 

publishing political opinion pieces. Id. 

      McGowan alleges that, shortly after his article appeared online, defendant 

Tracy Rivers, the Residential Reentry Manager at the New York Residential 

Reentry Management Office of the Bureau of Prisons (“BOP”), determined that 



                                            4 
he should be issued an incident report and remanded to a federal detention 

center. The incident report stated that McGowan had violated “BOP Program 

Statement no. 1480.05 dated September 21, 2000; 540.62 page 5, section (d),” 

which provided that “an inmate currently confined in an institution may not be 

employed or act as a reporter or publish under a byline” (the “Byline 

Regulation”).   

       However, unbeknownst to Rivers, by the time these events occurred, the 

Byline Regulation had been rescinded. Specifically, in August 2007, a district 

court in Colorado held that the Byline Regulation was unconstitutional under the 

First Amendment. See Jordan v. Pugh, 504 F. Supp. 2d 1109, 1124 (D. Colo. 2007). 

On November 27, 2007, the BOP issued mandatory guidance to its staff 

instructing them not to enforce it. On April 23, 2010, the BOP published an 

interim rule rescinding the Byline Regulation, and finalized that rule on May 3, 

2012.   

       McGowan alleges that on April 4, 2013, he was taken from Brooklyn 

House RRC to the Metropolitan Detention Center and placed in the Special 

Housing Unit (“SHU”). After McGowan’s lawyers contacted the BOP, Kerry P. 

Kemble, Assistant Administrator of the Residential Reentry Management Branch 



                                         5 
of the BOP, informed Rivers that the Byline Regulation had been rescinded. 

Kemble and Rivers agreed to expunge the incident report and return McGowan 

to Brooklyn House RRC. McGowan returned to Brooklyn House RRC on April 5, 

2013, having spent approximately twenty‐two hours in the SHU.   

      McGowan commenced this action on August 20, 2014, and filed his 

Amended Complaint on November 12, 2014. As relevant here, he asserted claims 

for: (1) violation of his First Amendment rights against Tracy Rivers under Bivens 

v. Six Unknown Named Agents, 403 U.S. 388 (1971); (2) false imprisonment against 

the United States under the FTCA; and (3) negligence against the United States 

under the FTCA. McGowan also brought state law claims against Core Services 

Group, Inc. d/b/a Community First Services, Inc., the private operator of 

Brooklyn House RRC; those claims are not at issue in this appeal.2 

      On March 23, 2015, the district court granted the defendants’ motion to 

dismiss McGowan’s Amended Complaint. First, it declined to recognize a Bivens 

remedy for violations of federal prisoners’ First Amendment rights. McGowan v. 

United States, 94 F. Supp. 3d 382, 387–90 (E.D.N.Y. 2015). Second, it held that 


2 Defendants Grace Terry, Massiel Suriel, and Unknown United States Marshals 
were not named in the Amended Complaint and also are not parties to this 
appeal. 

                                         6 
McGowan failed to state a claim for false imprisonment because, as an inmate 

serving a lawful sentence, his confinement was “uncategorically privileged.” Id. 

at 390. Third, it held that it lacked subject‐matter jurisdiction to hear McGowan’s 

FTCA negligence claim because there was no “private analogue” to the BOP’s 

allegedly negligent failure to follow its own regulation. Id. at 392–94. Having 

dismissed all of McGowan’s federal claims, the district court declined to exercise 

supplemental jurisdiction over his state law claims. Id. at 394. This appeal 

followed. 

                                     DISCUSSION 

    I.      Bivens Claim 

         In Bivens, the Supreme Court recognized “an implied private action for 

damages against federal officers alleged to have violated a citizen’s constitutional 

rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001) (citing Bivens v. Six 

Unknown Named Agents, 403 U.S. 388 (1971)). We have established a two‐step 

process for determining whether a Bivens remedy is available for an alleged 

constitutional injury. “First, the court must determine whether the underlying 

claims extend Bivens into a ‘new context.’” Turkmen v. Hasty, 789 F.3d 218, 234 (2d 

Cir. 2015) (quoting Arar v. Ashcroft, 585 F.3d 559, 572 (2d Cir. 2009)). If the 



                                            7 
plaintiff’s claims arise in a new context, the court then asks “(a) ‘whether there is 

an alternative remedial scheme available to the plaintiff,’ and, even if there is not, 

(b) ‘whether special factors counsel hesitation in creating a Bivens remedy.’” Id. 

(quoting Arar, 585 F.3d at 572).  

      McGowan argues that his claim does not require us to extend Bivens to a 

new context, and, even if it did, that there is no adequate “alternative remedial 

scheme” and no “special factor[] counsel[ing] hesitation.” Id. Accordingly, he 

argues, the district court erred in refusing to recognize a Bivens remedy. We need 

not decide this difficult issue, however, because we conclude that McGowan’s 

Bivens claim fails for the independent reason that defendant Rivers is entitled to 

qualified immunity.  

      Although we generally decline to consider arguments that were not passed 

on by the district court, this principle is prudential, not jurisdictional. See 

Fabrikant v. French, 691 F.3d 193, 212 (2d Cir. 2012). We retain discretion to 

consider such arguments based on factors such as “the interests of judicial 

economy” and “whether the unaddressed issues present pure questions of law.” 

Bacolitsas v. 86th & 3rd Owner, LLC, 702 F.3d 673, 681 (2d Cir. 2012). Both of these 

factors are present here. The issue of qualified immunity was presented in the 



                                           8 
district court, has been fully briefed on appeal, and turns on the purely legal 

question of whether McGowan alleged a violation of a clearly established right. 

See Fabrikant, 691 F.3d at 212 (“The matter of whether a right was clearly 

established at the pertinent time is a question of law.” (quoting Dean v. 

Blumenthal, 577 F.3d 60, 67 n.6 (2d Cir. 2009)). It is therefore appropriate for us to 

consider the defense of qualified immunity on appeal.  

      “The doctrine of qualified immunity protects government officials from 

liability for civil damages ‘unless a plaintiff pleads facts showing (1) that the 

official violated a statutory or constitutional right, and (2) that the right was 

“clearly established” at the time of the challenged conduct.’” Wood v. Moss, 134 

S. Ct. 2056, 2066–67 (2014) (quoting Ashcroft v. al‐Kidd, 563 U.S. 731, 735 (2011)). 

For a right to be “clearly established,” the “contours of the right must be 

sufficiently clear that a reasonable official would understand that what he is 

doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). In 

making this determination, we consider Supreme Court and Second Circuit 

precedent as it existed at the time of the challenged conduct. See Garcia v. Does, 

779 F.3d 84, 92 (2d Cir. 2014). Nonetheless, the “‘absence of a decision by this 

Court or the Supreme Court directly addressing the right at issue will not 



                                           9 
preclude a finding that the law was clearly established’ so long as preexisting 

law ‘clearly foreshadow[s] a particular ruling on the issue.’” Id. (quoting Tellier v. 

Fields, 280 F.3d 69, 84 (2d Cir. 2000)). A court may “grant qualified immunity on 

the ground that a purported right was not ‘clearly established’ by prior case law, 

without resolving the often more difficult question whether the purported right 

exists at all.” Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012). 

      We conclude that, at the time the alleged violation occurred, our case law 

did not clearly establish that McGowan had a First Amendment right to publish 

his article. The Supreme Court has held that “when a prison regulation impinges 

on inmates’ constitutional rights, the regulation is valid if it is reasonably related 

to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987)). This 

test is “particularly deferential to the informed discretion of corrections officials” 

where “accommodation of an asserted right will have a significant ‘ripple effect’ 

on fellow inmates or on prison staff.” Id. at 90. For example, the Supreme Court 

has upheld “proscriptions of media interviews with individual inmates, 

prohibitions on the activities of a prisoners’ labor union, and restrictions on 

inmate‐to‐inmate written correspondence.” Shaw v. Murphy, 532 U.S. 223, 229 

(2001) (citations omitted).  



                                           10 
      We have not identified any binding authority in existence at the relevant 

time that either “directly address[ed]” the reasonableness of the challenged 

conduct or “clearly foreshadow[ed]” a ruling in McGowan’s favor, Garcia, 779 

F.3d at 92, nor has McGowan cited any such case. McGowan relies instead on 

cases establishing the right of a prisoner to be free from retaliation for filing a 

lawsuit or grievance. See Espinal v. Goord, 558 F.3d 119, 128–29 (2d Cir. 2009); 

Davis v. Goord, 320 F.3d 346, 352–53 (2d Cir. 2003); Gayle v. Gonyea, 313 F.3d 677, 

683 (2d Cir. 2002).3 But a prisoner’s publishing a bylined article may implicate 

different penological interests from those implicated by his filing a lawsuit or 

grievance. For example, in litigating the constitutionality of the Byline Regulation 

in the District of Colorado, the government took the position that allowing 

inmates to publish bylined articles could create security problems by permitting 

such inmates to become “big wheels” in the prison community, or could incite 

violence, or could intimidate prison staff members. See Jordan, 504 F. Supp. 2d at 

1120–23. Whether or not we would agree with that analysis is beside the point. 

We conclude only that, in light of the different interests at stake, our case law 

3 McGowan also cites a case relating to a prisoner’s free exercise rights. See 
Holland v. Goord, 758 F.3d 215, 225–26 (2d Cir. 2014). That case was decided over 
a year after the conduct at issue in this case, and therefore is not relevant to the 
state of clearly established law at that time.

                                          11 
establishing a prisoner’s right to file a lawsuit or grievance does not clearly 

establish a prisoner’s right to publish an article under a byline. Indeed, the only 

authority that McGowan has identified that involved expression similar to that at 

issue in this case is a district court opinion, which, of course, is not binding. See 

Shaheen v. Filion, No. 9:04‐CV‐625 (FJS/DRH), 2006 WL 2792739, at *3 (N.D.N.Y. 

Sept. 17, 2006).  

          Thus, in light of the absence of authority clearly establishing the claimed 

right, we are constrained to hold that Rivers is entitled to qualified immunity 

from McGowan’s Bivens claim. In so holding, we do not reach the question of 

whether Rivers violated McGowan’s First Amendment rights.  

    II.      FTCA Claims 

          “The United States, as sovereign, is immune from suit save as it consents 

to be sued . . . , and the terms of its consent to be sued in any court define that 

court’s jurisdiction to entertain the suit.” Liranzo v. United States, 690 F.3d 78, 84 

(2d Cir. 2012) (quoting United States v. Mitchell, 445 U.S. 535, 538 (1980)). Subject 

to certain exceptions, see 28 U.S.C. § 2680, the FTCA waives the sovereign 

immunity of the United States against claims for property damage or personal 

injury “caused by the negligent or wrongful act or omission of any employee of 



                                            12 
the Government while acting within the scope of his office or employment, 

under circumstances where the United States, if a private person, would be liable 

to the claimant in accordance with the law of the place where the act or omission 

occurred.” Id. § 1346(b)(1); see also id. § 2674. Accordingly, “for liability to arise 

under the FTCA, a plaintiff’s cause of action must be ‘comparable’ to a ‘cause of 

action against a private citizen’ recognized in the jurisdiction where the tort 

occurred.” Chen v. United States, 854 F.2d 622, 626 (2d Cir. 1988) (quoting C.P. 

Chem. v. United States, 810 F.2d 34, 37 (2d Cir. 1987)). This “private analogue” 

requirement asks “whether a private person would be responsible for similar 

negligence under the laws of the State where the acts occurred.” Dorking Genetics 

v. United States, 76 F.3d 1261, 1266 (2d Cir. 1996) (quoting Rayonier Inc. v. United 

States, 352 U.S. 315, 319 (1957)).  

       “When reviewing the dismissal of a complaint for lack of subject matter 

jurisdiction, we review factual findings for clear error and legal conclusions de 

novo, accepting all material facts alleged in the complaint as true and drawing all 

reasonable inferences in the plaintiff’s favor.” Liranzo, 690 F.3d at 84. “The 

plaintiff bears the burden of proving subject matter jurisdiction by a 

preponderance of the evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 



                                           13 
F.3d 635, 638 (2d Cir. 2005). The United States’ waiver of immunity under the 

FTCA “is to be strictly construed in favor of the government.” Long Island Radio 

Co. v. NLRB, 841 F.2d 474, 477 (2d Cir. 1988). 

      McGowan asserts claims under the FTCA for false imprisonment and 

negligence. Under New York law, the elements of the tort of false imprisonment 

are: “(1) the defendant intended to confine [the plaintiff], (2) the plaintiff was 

conscious of the confinement, (3) the plaintiff did not consent to the confinement 

and (4) the confinement was not otherwise privileged.” Broughton v. State, 335 

N.E.2d 310, 314 (N.Y. 1975). The district court held that McGowan failed to state 

a claim for false imprisonment on the ground that the government’s confinement 

of an inmate pursuant to a lawful judgment is “uncategorically privileged.” 

McGowan v. United States, 94 F. Supp. 3d 382, 390 (E.D.N.Y. 2015). It also noted 

that the government argued that McGowan’s false imprisonment claim lacked a 

private analogue, but declined to rely on that ground. See id. at 392.  

      On appeal, McGowan argues that the district court erred in concluding 

that his confinement was “uncategorically privileged” because New York law 

recognizes a tort of “wrongful confinement” of an inmate within solitary 

confinement or keeplock. See Ramirez v. State, 655 N.Y.S.2d 791, 794 (N.Y. Ct. Cl. 



                                          14 
1997). Some New York courts have described the tort of wrongful confinement as 

a “species of false imprisonment.” Gittens v. State, 504 N.Y.S.2d 969, 974 (N.Y. Ct. 

Cl. 1986). To recover for wrongful confinement, a prisoner must demonstrate that 

“he had been subjected to punitive segregation for no legitimate reason and 

without the rudimentary protections of due process.” Willey v. Kirkpatrick, 801 

F.3d 51, 71 (2d Cir. 2015) (quoting Gittens, 504 N.Y.S.2d at 972). McGowan argues 

that he adequately stated a claim for wrongful confinement under New York 

law.4 

         The parties dispute whether McGowan forfeited his wrongful confinement 

argument by failing to raise it in the district court. Whether or not this argument 

has been forfeited, however, it fails for the independent reason that the tort of 

wrongful confinement lacks a private analogue. McGowan asserts, without 

citation, that the tort of wrongful confinement could run against municipalities 

and their employees. Even assuming that he is correct, the Supreme Court has 

made clear that the relevant inquiry is the liability of a “private person” under 

State law, not that of a “state or municipal entity.” United States v. Olson, 546 U.S. 


4 McGowan does not, on appeal, challenge the district court’s conclusion as it 
applies to ordinary claims of false imprisonment, as distinct from prisoners’ 
claims of wrongful confinement. Accordingly, he has abandoned such challenge. 

                                          15 
43, 45–46 (2005). Accordingly, the liability of municipalities or municipal actors 

performing governmental functions cannot serve as a private analogue.  

      McGowan further posits that private contractors operating local, state, or 

federal detention facilities could provide the requisite private analogue. He cites 

no authority for the proposition that private contractors can be held liable for 

wrongful confinement under New York law. Even assuming that they can, when 

private prison contractors perform governmental functions pursuant to contracts 

with governmental entities, they are not similarly situated to any private actor. 

The private analogue inquiry asks whether “[p]rivate individuals … may create a 

relationship with third parties that is similar to the relationship between” a 

governmental actor and a citizen, not whether a government contractor could 

create such a relationship. Olson, 546 U.S. at 47; cf. Liranzo, 690 F.3d at 94–95 

(focusing on state‐law liability of a person acting “entirely in his or her private 

capacity”). Private persons cannot establish facilities to detain other persons — 

only the government can, either on its own or through a governmental 

contractor. In short, there is no circumstance in state tort law that is analogous to 




                                          16 
the situation here. Accordingly, there is no private analogue to McGowan’s 

claim.5 

      McGowan’s FTCA negligence claim also fails. McGowan alleges that the 

BOP negligently failed to follow its own disciplinary regulations. We addressed a 

similar claim in Chen v. United States, in which the plaintiff, a federal contractor, 

alleged that the General Services Administration negligently misapplied federal 

procurement regulations, causing him to lose a lucrative contract. See 854 F.2d at 

624–25. We held that the plaintiff’s claim was not actionable under the FTCA. 

First, we held that “violation of the government’s duties under federal 

procurement regulations ‘is action of the type that private persons could not 

engage in and hence could not be liable for under local law.’” Id. at 626 (quoting 

Jayvee Brand v. United States, 721 F.2d 385, 390 (D.C. Cir. 1983)). Second, we held 

5 The FTCA does not waive sovereign immunity for claims of false 
imprisonment, excepting those false imprisonment claims arising from the “acts 
or omissions of investigative or law enforcement officers of the United States 
Government,” which are defined as “any officer of the United States who is 
empowered by law to execute searches, to seize evidence, or to make arrests for 
violations of Federal law.” 28 U.S.C. § 2680(h). The government does not 
challenge Rivers’ status as an “investigative or law enforcement officer[],” and 
we have previously recognized that BOP employees so qualify based on their 
authority to make arrests under 18 U.S.C. § 3050. See Hernandez v. Lattimore, 612 
F.2d 61, 64 n.7 (2d Cir. 1979). Nonetheless, the record is silent on this issue, so we 
assume without deciding that Rivers is an “investigative or law enforcement 
officer[]” within the meaning of 28 U.S.C. § 2680(h). 

                                          17 
that, even if the plaintiff’s proposed private analogue — “wrongful sanctions by 

private associations against individual members” — were analogous to the 

government’s alleged conduct, the plaintiff failed to demonstrate that New York 

law “recognizes a cause of action in tort” for such conduct. Id. at 626–27.  

      McGowan’s claim, like Chen’s, is grounded solely on the government’s 

failure to follow applicable regulations. See id. He contends that the relevant 

private analogue is a private party’s failure to follow its own internal regulations. 

Even if that situation were analogous to the one presented here, however, 

McGowan has failed to establish that New York law recognizes a freestanding 

duty to abide by private regulations. The cases on which he relies establish only 

that failure to do so constitutes evidence of negligence, not negligence in itself. See 

Cruz v. Madison Detective Bureau, Inc., 137 A.D.2d 86, 91 (1st Dep’t 1988) (holding 

that security company’s failure to follow procedures was evidence of 

negligence); Haber v. Cross County Hosp., 37 N.Y.2d 888, 889 (N.Y. Ct. App. 1975) 

(“[T]he hospital’s failure to abide by its own rule is some evidence of 

negligence.”); see also Florence v. Goldberg, 375 N.E.2d 763, 767 (N.Y. 1978) 

(suggesting that police department’s adoption of rules and regulations relating to 

provision of crossing guards was evidence that it assumed a duty to supervise 



                                          18 
school crossings); Danbois v. N.Y. Cent. R. Co., 189 N.E.2d 468, 471 (N.Y. 1963) 

(“Violation of [company rules] . . . is not negligence in itself but under certain 

circumstances may be regarded by the trier of fact as some evidence of 

negligence.”). Accordingly, McGowan has not “show[n] a violation of a duty for 

which the applicable state law would provide recovery.” Chen, 854 F.2d at 627 

(quoting Myers & Myers, Inc. v. U.S.P.S., 527 F.2d 1252, 1261 (2d Cir. 1975)).  

       Finally, to the extent that McGowan asserts a theory of negligence per se, it 

is well established in New York law that “violation of a rule of an administrative 

agency is merely some evidence of negligence but does not establish negligence 

as a matter of law because a regulation lacks the force and effect of a statute.” 

Chen, 854 F.2d at 627 (alterations and internal quotation marks omitted).  

       Accordingly, we conclude that the district court correctly dismissed 

McGowan’s negligence claim on the ground that it lacks a private analogue.  

                                    CONCLUSION 

       For the reasons stated herein, we AFFIRM the judgment of the district 

court.  




                                          19